Per Curiam.
— In an action to recover damages for the loss of fresh fish that became valueless because of delay *58in an interstate shipment, the court directed a verdict for the plaintiff, and the defendant initial carrier took writ of error.
Error is assigned on orders sustaining demurrers to several special pleas. The defendant in error argues merely that “the pleas, as framed, do not constitute a sufficient defense.” While the pleas are not entirely definite and specific, they do allege ultimate facts that must
be met by proof from the defendant, and if proven may avail the defendant. This being an interstate shipment, the case should be tried by the rules of procedure applicable thereto. See Florida East Coast Ry. Co. v. Davis, decided at the present term, 76 Fla. 459, 79 South. Rep. 637.
Reversed for new trial.